Hardin, J.:
In tbe complaint it was averred that George Carson made bis note for fifty dollars,'March 7, 1875, payable on tbe first of tbe following April, and that it was payable to tbe defendant Willis, who, about tbe same time, executed a guarcmty of the collection thereof *267and transferred it, and tbe plaintiff became tbe owner of tbe note and guaranty, and that be, on tbe 3d of November, 1880, commenced an action in this court against tbe maker in Orleans county, and recovered a judgment tbereon tbe 26tb of November, 1880, and on that day issued an execution tbereon which was returned by tbe sheriff of Orleans county wholly unsatisfied on tbe • 29th of November, 1880, and it appears this action was thereupon on the last named day began.
Tbe note was set out and is dated at Bidgeway and that gives rise, with the issuing of execution to tbe sheriff of Orleans county, to tbe inference that tbe maker resided at its date and continued to reside in Orleans county for tbe five years and seven months succeeding tbe time when the note was due, and prior to any action by tbe bolder against tbe maker or guarantor.
Tbe answer of tbe defendant avers that tbe maker resided in Orleans county at tbe time of tbe execution of tbe note, and has since continued to reside there and that be might all that time have ' been sued “ by a personal serving of summons.” However, we do not intend to attach any importance to tbe averments of tbe answer. As tbe main question involved in tbe case is presented by tbe averments we have quoted from tbe complaint, and tbe finding of their, truth made by tbe trial court, we are of the opinión that tbe delay . of five years and six months in bringing an action against the maker of tbe note worked a discharge of tbe guarantor from the terms of bis guaranty of collection. (Burt v. Horner, 5 Barb,, 501; Vanderveer v. Wright 6 id., 547; Mains v. Haight, 14 id., 76; Penniman v. Hudson Id., 579; Craig v. Parkis, 40 N. Y., 181; Northern Ins. Co. v. Wright, 76 id., 448; affirming decision made by this court, reported 13 Hun, 166, opinion by Talcott, J.)
Tbe obligation of tbe creditor, as a condition precedent to a right to recover of tbe guarantor, to prosecute within a reasonable time, was pointed out and asserted in Newell v. Fowler (23 Barb., 628) and in Gallagher v. White (31 id., 94) and in Griffith v. Robertson (15 Hun, 346). In (Clark v. Sickler (64 N. Y., 235), Church, J., recognized Lewis v. Van Dusen (25 Mich., 351), and says it was well decided, and puts bis approval of it upon the ground that there was a delay of two years, during which tbe maker became insolvent, and tbe guarantor of collection was held to be discharged.
*268As there was no dispute about the situation and circumstances of the parties, and no question as to the steps which have been taken or omitted by the guarantee against the principal debtor, the question of due diligence was a question of law. (Burt v. Horner, 5 Barb., 501.)
The facts found in this case support the conclusion of law pronounced by the court, to wit, that the plaintiff had not made out a cause of action. Clark v. Sickler (supra), approves Thompson v. Hall (45 Barb., 214), where it was held that mere delay or indulgence would not discharge a surety or accommodation maker of a note. To the same purport is the case of Second National Bank of Oswego v. Poucher (56 N. Y., 348), where an indorser was held not to be discharged, though the creditor had persuaded the debtor not to pay the note in suit, but to apply his funds in payment of another debt held by . the creditor. The holder of a guaranty of collection stands ip a different position, and owes the guarantor the duty of diligence' in collecting of the principal debtor within a reasonable time. Nor does Hunt v. Purdy (82 N. Y., 490) aid the appellant. The defense relied upon to escape from a guaranty of payment of a mortgage, was that a notice had been given to the creditor to proceed and collect, and it was properly held that the burden of the defense was upon the defendant, and that the notice was insufficient, and that when sufficient notice had been given the burden is upon the defendant of showing that the failure to attempt to collect resulted in injury to the guarantor.
The judgment should be affirmed.
SMxth, P. J., and Malcombeb, J., concurred.
Judgment affirmed.